                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   ELKINS


JOHN OSBORNE CRANDELL
III.,

                      Plaintiff,

v.                                                 CIVIL ACTION NO. 2:18-CV-87
                                                   (JUDGE ALOI)
HARDY COUNTY DEVELOPMENT
AUTHORITY,

                      Defendant.


                  ORDER DENYING PLAINTIFF’S MOTION FOR JOINDER

       This matter is before the undersigned pursuant to an Order of Case Referral (ECF No. 13)

in conjunction with a Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

(ECF No. 27). On February 1, 2020, Plaintiff John Osborne Crandell, III, filed a Motion for

Joinder (ECF No. 120). Defendant filed a Response (ECF No. 129) in Opposition to Plaintiff’s

Motion for Joinder on February 18, 2020. This matter has been fully briefed. Accordingly, for

the reasons stated herein, Plaintiff’s Motion for Joinder (ECF No. 120) is DENIED.

                            I.     CONTENTIONS OF THE PARTIES

       A. Plaintiff’s Motion for Joinder

       Plaintiff’s Motion for Joinder (ECF No. 120) requests the Court join “individuals Mallie

S. Combs and Harold K. Michael as additional defendants in the instant case pursuant to Fed.

Rules of Civ. Proc. § 20.” (ECF No. 120 at 1). Plaintiff contends that recent “evidence and

actions by the defendant in discovery now establish a high degree of plausibility that the court

may find the relief sought” is “most appropriately apportioned between the current sole

defendant, Hardy County Rural Development Authority (HCRDA) and additional individual
                                               1
defendants named herewith.” Id. Plaintiff contends that “the minutes of the HCRDA evidence

that the HCRDA board of directors was significantly mislead by at least one of these individuals

in a manner that affected the HCRDA’s actions regarding subsequent sales and land use

authorizations” which “violated the contract of Covenants and Restrictions in a manner harmful

to the plaintiff’s property value.” Id. at 2.

        Specifically, Plaintiff alleges that the “pattern for the extending series of actions that

precipitated in harmful violations of the plaintiff’s Covenants and Restrictions is evidenced to

have occurred in a non-quorum meeting on August 25, 1998 recorded within the minutes

HCRDA in which only two individuals are named as present (Exhibit 22).” (ECF No. 122 at 4;

ECF No. 122-2). The two individuals named as present are the individuals Plaintiff requests to

join as defendants herein. Id. Plaintiff alleges that subsequent meeting minutes establish a

“pattern of behavior of approval of minutes of meetings in which actions of non-compliant

projects were proposed or undertaken.” Id. Plaintiff, therefore, alleges it “must be considered that

at least some of the EDA grant non-compliant actions that precipitated in violations of the

plaintiff’s Covenants and Restriction agreement and thus harms to plaintiff may have been at

least partially the result of actions taken by members of HCRDA as INDIVIDUALS and not as a

corporate entity.” Id. at 5. Accordingly, Plaintiff requests the Court join individuals Mallie S.

Combs and Harold K. Michael to this action as defendants.

        B. Defendant’s Response in Opposition

        Defendant Hardy County Rural Development Authority’s Response in Opposition (ECF

No. 129) to Plaintiff’s Motion for Joinder filed on February 18, 2020, states that Plaintiff’s

Motion “to join the parties must be dismissed pursuant to the doctrine of futility. . . and on the

ground that Mallie S. Combs and Harold K. Michael are entitled to immunity from Plaintiff’s

claims.” (ECF No. 129 at 1). Defendant argues that Plaintiff “has not provided a proposed
                                                 2
Amended Complaint to either identify the specific claims or demonstrate how the claims against

Ms. Combs and Mr. Michael fit into the claims that the Court has recognized the Plaintiff has

asserted against the Defendant.” Id. at 1-2. Defendant argues Plaintiff’s Motion for Joinder

should be denied as a motion to amend because it is “futile” when analyzed under the standards

of Fed. R. Civ. P. 12(b)(6) for failure to state a claim. Id. at 2.

        Defendant further argues that Plaintiff’s proposed additional defendants, Mallie S. Combs

and Harold Michael, “may be entitled to immunity form the Plaintiff’s claims” as Ms. Combs

was the Executive Director for the Hardy County Rural Development Authority, and Mr.

Michael was in the House of Delegates, “at the time of the allegations set forth in the Plaintiff’s

Motion for Joinder.” Id. at 5. Accordingly, Defendant requests the Court deny Plaintiff’s Motion

for Joinder.

                                        II.     LEGAL STANDARD

        Rule 20(a) of the Federal Rules of Civil Procedure deals with permissive joinder and is

the Rule under which Plaintiff seeks to join individuals Mallie S. Combs and Harold Michael to

this action. Fed. R. Civ. P. 20(a) provides that persons may be joined as defendants “if there is

asserted against them. . . any right of relief in respect of or arising out of the same transaction,

occurrence, or series of transactions or occurrence and if any question of law or fact common to

all defendants will arise in the action.” However, even where the conditions of Rule 20(a) are

met, “a court has discretion to deny a motion for joinder in order to prevent undue delay or other

prejudice to the other parties.” Pennsylvania v. Local Union 542, International Union of

Operating Engineers, No. 71-2698, 1979 U.S. Dist. LEXIS 11880, at *8 (E.D. Pa. June 7, 1979);

See Williams v. Hoyt, 556 F.2d 1336 (5th Cir. 1977), cert. denied, 98 S.Ct. 1530 (1978); Seay v.

McDonnell Douglas Corp., 533 F.2d 1126 (9th Cir. 1976).



                                                    3
                                          III.       ANALYSIS

       Here, the undersigned would note that Defendant’s argument against Plaintiff’s Motion

for Joinder (ECF No. 120) conflate issues presented by a Motion to Amend under Federal Rule

of Civil Procedure 15 and a Motion for Joinder under Rule 20 as Plaintiff has presented herein.

Accordingly, the undersigned’s analysis will proceed under Fed. R. Civ. P. Rule 20 as stated in

Plaintiff’s Motion for Joinder (ECF No. 120). However, the undersigned FINDS Plaintiff has not

met the standard for permissive joinder under Fed. R. Civ. P. Rule 20(a).

       Namely, Plaintiff has not presented sufficient facts or argument in his Motion (ECF No.

120) indicating his claims for breach of contract against Defendant Hardy County Rural

Development Authority present “any right of relief in respect of or arising out of the same

transaction, occurrence, or series of transactions or occurrence” with the proposed additional

individual defendants Mallie S. Combs and Harold K. Michael. There has been no allegation

supporting a finding that Ms. Combs or Mr. Michael were parties to the contract Plaintiff has

alleged Defendant breached nor has Plaintiff alleged these individuals were privy to the contract

in a manner that would create the potential for liability. Plaintiff’s allegations and statements

regarding minutes from Defendant HCRA meetings in the 90’s bares only a tangential

relationship between the proposed individual defendants to be joined and the breach of contract

claims Plaintiff has against Defendant HCRA.

                                        IV.      CONCLUSION

       Accordingly, Plaintiff’s Motion for Joiner (ECF No. 120) is DENIED for the reasons set

forth herein.

       It is so ORDERED.




                                                 4
       The Clerk of the Court is directed to provide a copy of this Order to the pro se plaintiff

by certified mail, return receipt requested, to his last known address as shown on the docket, and

to counsel of record by electronic means.

       DATED: March 9, 2020




                                                5
